DETAILED ACTION
This action is responding to the amendment filed on 6/3/2022. 
Claims 57-76 (renumbered as 1-20) are allowed in the application.  
The terminal disclaimer filed on 6/15/2022 is acknowledged. 
Note that the previous claim interpretation regarding the parallel machines and processing device being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is no longer applicable.
The previous rejections have been withdrawn due to the amendments to the claims.
During the interview on 6/15/2022 with Mr. Kalweit (reg. 70,481), it was agreed to file a terminal disclaimer for patent 8601013.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Kalweit (reg. 70,481) on 6/15/2022.
The application has been amended as follows: 
Per claim 57, at line 18, “comprises” has been changed to -- is --.
Per claim 75, at line 12, “comprises” has been changed to -- is --.
Per claim 76, at line 14, “comprises” has been changed to -- is --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
While US 20080319932 teaches optimizing a classifier in a cascade manner and feedback loop, US 20080201281 teaches hierarchical processing with output of each prior level being fed into a next level of optimizations, US 20100229162 teaches a hierarchy graph generation during compilation, US 20100042976 optimizing an application using code patterns and performance analysis, and modifying code based on the optimization, US 20110072420 teaches controlling parallel programming generating execution files for individual generated parameter combinations according to an execution result, ultimately, the prior arts of record, taken alone or in combination, do not teach … accepting a derivation of the output data as input to a second parallel machine; producing, by the second parallel machine, feedback of the output data; accepting the feedback as input to a processing device; compiling, by the processing device, a new configuration of the first parallel machine based on the feedback; and reconfiguring the first parallel machine based on the new configuration as similarly recited in claims 57, 75, and 76.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724. The examiner can normally be reached M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INSUN KANG/Primary Examiner, Art Unit 2193